Dismissed and Memorandum Opinion filed August 28, 2018.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00661-CR

                         SHANE POMPURA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1486285

                 MEMORANDUM                       OPINION


      Appellant entered a guilty plea to theft. In accordance with the terms of a plea
bargain agreement with the State, the trial court deferred adjudication of guilt and
sentenced appellant to community supervision for two years. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2